 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEFF HAWKINS,                                    No. 2:19-cv-1228 TLN KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       M. WINKFIELD, et al.,
15                        Defendants.
16

17            Plaintiff filed a motion for extension of time to “process his motion to appeal” 1 or file an

18   opposition to defendants’ April 14, 2021 motion to dismiss. 2 (ECF No. 80 at 1.) Good cause

19   appearing, plaintiff’s request for an extension of time to file an opposition is granted.

20   ////

21
     1
22     Plaintiff is not required to file a “motion for appeal.” Once the court issues a final decision on
     defendants’ motion to dismiss, plaintiff may file a notice of appeal, but must clearly identify what
23   decision he is appealing.

24   2
       Plaintiff also asks the court for a copy of an exhibit, referring to his prior sentence: “September
     10, 2020, plaintiff wrote the . . . court with defendants[’] motion to dismiss as an exhibit.” (ECF
25   No. 80 at 1.) However, defendants’ motion to dismiss was not filed until April 14, 2021, so
26   plaintiff is not referring to defendants’ motion to dismiss. Later in the instant request plaintiff
     states that “the motion in question is a letter style from the attorney general denying all
27   allegations and on those grounds requesting dismissal.” (Id.) None of plaintiff’s filings in
     September of 2020 appended such an exhibit. Plaintiff may wish to ask counsel for defendants to
28   re-send the letter to which plaintiff refers.
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Plaintiff’s motion for an extension of time (ECF No. 80) is partially granted; and

 3            2. Plaintiff is granted thirty days from the date of this order in which to file an opposition

 4   to defendants’ motion to dismiss (ECF No. 76).

 5   Dated: May 12, 2021

 6

 7
     /hawk1228.36
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
